Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                       No. 04-14-00313-CV

                                 IN THE INTEREST OF M.H.

                   From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2009-CI-15779
                        Honorable John D. Gabriel, Jr., Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date and without reference to the merits, the
trial court’s January 22, 2014 order is VACATED and this cause is REMANDED to the trial court
for rendition of judgment in accordance with the parties’ settlement agreement.

       All costs of this appeal are ORDERED assessed against the party that incurred them.

       SIGNED August 20, 2014.


                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice